DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 08/11/2021.  
Claims 1-5, 12-14, 18, 20-25, 27, 29-32 are pending.
Claims 6-11, 15-17, 19, 26 and 28 are canceled.
Claim Objections
	Claim 2 cites “…the method-+…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 23-25, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (WO 2016161618, herein after Wang) in view of Shi et al., (US 2018/0234952 A1, herein after Shi). 

Claims 1, 30 and 31,
Wang discloses network device for allocating and scheduling of radio resources for communication with a user equipment (The DCI scheduling a channel (e.g. PUSCH or PDCCH) requiring coverage enhancement may need to indicate resource assignment in frequency domain ¶ [0042]), comprising a processor; and a computer readable storage medium storing programming for execution by the processor, (¶ [0087] cpu and memory) the programming including instructions to carry out the steps of. (The DCI scheduling a channel (e.g. PUSCH or PDCCH) requiring coverage enhancement may need to indicate resource assignment…frequency domain. The resource assignment can be indicated in a resource assignment field. For example, the resource assignment field may need to indicate how many sub frames and how many PRBs in frequency domain are used for repetition ¶ [0042]… transmitting downlink control information (DCI) to a user equipment (UE) ¶ [0007]) frequency domain repetition is associated with a predetermined mapping of repetitions involving scheduled repetitive transmission of physical data within radio resource units (The DCI (Downlink Control Information) for a channel with coverage enhancement may need to indicate resource assignment in frequency domain ¶ [0022]. assuming one PRB pair transmits each repetition of DCI with larger size, full occupation of narrowband is used, and total repetition times are 96, then the UE will need 16 subframes to receive such DCI ¶ [0024]  multiple PRBs in frequency domain are used to transport a transport block… 100 repetitions (PRB pairs) can be reflected by 2 PRB x 50 subframes ¶ [0042]).
Wang does not disclose wherein said frequency domain repetition is associated at different frequencies of a common subframe within said resource bandwidth, wherein an integer number of repetitive transmissions of a whole block of physical data, and a first portion of one further transmission of the block of physical data, is scheduled within a first subframe over the full frequency range of the resource bandwidth, and a second portion of the further transmission of the block of physical data is scheduled within a second subframe.
Shi discloses wherein said frequency domain repetition (Fig. 6 SS coverage level 1, 2 and 3 is interpreted as frequency domain repetition) is associated at different frequencies (Fig. 6 Narrowband 1-6 is interpreted as different frequencies) of a subframe within said resource bandwidth (Fig. 6 shows N1 sub frames, N2 sub frames interpreted  as common timeslot within total bandwidth (NB1-6)), wherein an integer number of repetitive transmissions of a whole block of physical data, (¶ [0134] The narrowband position refers to a narrowband position, taking 6PRBs as a unit, of an SS on a frequency domain in one or more sub frames. The frequency domain position refers to a frequency domain position, taking 6PRBs or less as a unit, of an SS on a frequency domain in one or more sub frames. Fig. 6) and a first portion of one further transmission of the block of physical data, (Fig. 6 shows SS of coverage level 1 interpreted as the block of physical data is transmitted on portion of the N1 subframes using Narrowband 1) is scheduled within a first subframe over the full frequency range of the resource bandwidth, (Fig. 6 N1 subframes is interpreted as first timeslot over the frequency range of NB1-6 resource bandwidth… The narrowband position refers to a narrowband position, taking 6PRBs as a unit, of an SS on a frequency domain in one or more subframes ¶ [0134]) and a second portion of the further transmission of the block of physical data is scheduled within a second subframe (Fig. 6 N2 subframes is interpreted as second timeslot having second portion of the SS of coverage level 1 using narrowband 1 The narrowband position refers to a narrowband position, taking 6PRBs as a unit, of an SS on a frequency domain in one or more subframes. ¶ [0134]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Shi in order to efficiently improve utilization rate of resources, ¶ [0256].

Claim 31 encompass limitations that are similar to limitations of claim 30, UE comprising processor , a radio receiver receiving allocation and scheduling information from the radio network and a memory.  Wang discloses in ¶ [0090] processor, memory, and receiving unit 401.  transmitting downlink control information (DCI) to a user equipment (UE) ¶ [0007].  Thus, it is rejected with the same rationale applied against claim 30 above.

Claim 2,
	Wang discloses wherein an indication of said predetermined mapping of repetitions is transmitted with said resource allocation information (The DCI (Downlink Control Information) for a channel with coverage enhancement may need to indicate resource assignment in frequency domain ¶ [0022]. assuming one PRB pair transmits each repetition of DCI with larger size, full occupation of narrowband is used, and total repetition times are 96, then the UE will need 16 subframes to receive such DCI ¶ [0024]  multiple PRBs in frequency domain are used to transport a transport block… 100 repetitions (PRB pairs) can be reflected by 2 PRB x 50 subframes ¶ [0042]).  
Claim 3,
	Wang discloses wherein an indication of said predetermined mapping of repetitions is transmitted with higher layer signaling than said resource allocation information (indicate repetitions in time domain and 3 bits are used to indicate repetitions in frequency domain. The resource position (s) can be for example configured by the RRC layer ¶ [0047]. The predetermined level can be specified (interpreted as said resource allocation information) or configured by the RRC layer ¶ [0029], Table 5, 4, 3.).  
Claim 4,
Wang discloses wherein said predetermined mapping of repetitions is specified as a rule associated with frequency domain repetition (Table 8-10, Index in DCI 0-7 is associated with different repetitions and number of PRB in frequency domain is interpreted as DCI value as rule associated with frequency domain repetitions.).  

Claim 12,
	Wang discloses wherein said repetitive transmission is scheduled based on an indication of radio resource units allocated for transmitting a block of physical data (multiple PRBs in frequency domain are used to transport a transport block… the unit of PRB pair is used to present the repetition number… 100 repetitions (PRB pairs) can be reflected by 2 PRB x 50 subframes, that is, the repetition number is 100. Alternatively, the repetition number can also be in unit of PRB ¶ [0042]… one field is used to indicate the number of subframes in time domain and another field is used to indicate the number and/or positions of PRBs in frequency domain for example within the narrowband (6 PRBs) ¶ [0043]).  
Claim 23,
Wang does not disclose wherein transmission of a block of physical data allocated to N radio resource units, in a resource bandwidth of M radio resource units, is scheduled subframe.  
Shi discloses wherein transmission of a block of physical data allocated to N radio resource units, in a resource bandwidth of M radio resource units, is scheduled to a subset S of the resource bandwidth, wherein S is the greatest common divisor of N and M, in consecutive time slots (Fig. 5 shows N1 subframes and N2 subframes having PRB blocks.  Total range of Narrowband 1 to Narrowband 6 is interpreted as resource bandwidth M. Narrowband 1-6 is S the greatest common divisor of N=6.  So it is interpreted as total bandwidth M is divided by 6 Narrowbands having a value of S).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Shi in order to efficiently improve utilization rate of resources, ¶ [0256].

Claim 24,
	Wang discloses wherein said integer number of transmissions is 1, (Table 7 and 10 shows number of transmission can be 1).   
Claim 25,
	Wang discloses said radio resource unit is a physical resource block PRB, or narrowbands containing a number of resource blocks, of an LTE system (one PRB pair transmits each repetition of DCI with larger size, full occupation of narrowband is used ¶ [0024]…full occupation of narrowband (6 PRBs) are used ¶ [0023]…¶ [0021] wireless communications such as other communications conforming to LTE specifications as long as those wireless communications may require coverage enhancement (CE)).  

Wang discloses wherein said indication of frequency domain repetition is transmitted as downlink control information DCI (The DCI scheduling a channel (e.g. PUSCH or PDCCH) requiring coverage enhancement may need to indicate resource assignment…frequency domain. The resource assignment can be indicated in a resource assignment field…may need to indicate how many subframes and how many PRBs in frequency domain are used for repetition ¶ [0042]. one PRB pair transmits each repetition of DCI  ¶ [0024]).

Claim 32, 
	Wang discloses wherein said integer number of transmissions is 2 or more (Tables 5, 7 and 10 shows number of transmissions can be 2 or more).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shi and further in view of Wu et al., (US 20170078830 A1, herein after Wu).
Claim 5,
	Wang discloses wherein said indication of frequency domain repetition includes a one bit field representing a true or false value for allowing communication with frequency domain repetition (¶ [0047] Table 3, 3 bits are used to indicate repetitions in frequency domain… one field is used to indicate the number of subframes in time domain and another field is used to indicate the number and/or positions of PRBs in frequency domain for example within the narrowband (6 PRBs) ¶ [0043]).  
	Wang and Shi do not disclose the field representing a true or false value for allowing communication with frequency domain.
(the information of resource block(s) allocated for a physical data channel is indicated with a resource-block-assignment field in a DCI, e.g. the location and the number of resource block(s) allocated in frequency domain. The UE will interpret the resource-block-assignment field to determine the resource allocated for the physical data channel, and then transmit or receive the physical data channel on the determined resource ¶ [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and Shi by using the features, as taught by Wu in order to efficiently improve spectrum and reduce the number of repetitions for power consumption, ¶ [0003].

Claims 13, 18, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shi and further in view of Takeda et al., (US 20180310281 A1).
Claim 13,
	Wang and Shi do not disclose wherein an integer number of repetitive transmissions of a whole block of physical data, mapped to a first number of radio resource units, is scheduled within each of one or more subframe.  
	Takeda discloses wherein an integer number of repetitive transmissions of a whole block of physical data, mapped to a first number of radio resource units, is scheduled within each of one or more timeslots (a PRB (a resource composed of 12 subcarriers and 1slot) is used as a unit of radio resource, and scheduling is performed using a pair of PRBs (1 TTI) as a unit (i.e., one TB is mapped to a resource composed of one pair of PRBs) ¶ [0041], Fig. 1A).  



Claim 18,
	Wang and Shi do not disclose wherein said resource bandwidth ranges from a first end, comprising a base radio resource unit, to a second end, comprising a top radio resource unit, wherein repetitive transmissions of physical data are first scheduled in a radio resource unit order throughout said resource bandwidth and secondly in consecutive subframe order.
	Takeda discloses wherein said resource bandwidth ranges from a first end, comprising a base radio resource unit, to a second end, comprising a top radio resource unit, wherein repetitive transmissions of physical data are first scheduled in a radio resource unit order throughout said resource bandwidth and secondly in consecutive subframe order (Fig. 1A shows Time slot comprises of Each repetition.  Consecutive repletion 1-4 is shown. each of the multiple resources is consecutively repeated a number of times indicated by a predetermined resource number in each repetition unit and is repeated a number of times indicated by a predetermined repetition number in total ¶ [0115] a PRB (a resource composed of 12 subcarriers and 1 slot) is used as a unit of radio resource, and scheduling is performed using a pair of PRBs (1 TTI) as a unit (i.e., one TB is mapped to a resource composed of one pair of PRBs) ¶ [0041]).  

Claim 20,
	Wang and Shi do not disclose wherein one transmission of a block of physical data divided over two consecutive subframes has a first portion scheduled within a first subframe including the top resource unit, and a second portion within a second subframe including the base resource unit.  
	Takeda discloses wherein one transmission of a block of physical data divided over two consecutive subframes has a first portion scheduled within a first subframe including the top resource unit, and a second portion within a second subframe including the base resource unit (¶ [0013], Fig. 1A, 1B show resources 1 and 2 is consecutive repeated using slots 1-4 having resources 1 and 2 repeated in consecutive timeslots).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and Shi by using the features, as taught by Takeda in order to efficiently reducing the cost of the terminal by limiting operating frequency band, ¶ [0012].
 Claim 27, 
	Wang and Shi do not disclose wherein said predetermined mapping of repetitions involves repeated transmission of one transport blocks in two or more consecutive subframes.  
subframes (Figs. 1A, 1B, 6A, 6B, 7A, 7B shows Resource unit repeated transmission of on block into multiple time slots repeated 2-8 times).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and Shi by using the features, as taught by Takeda in order to efficiently reducing the cost of the terminal by limiting operating frequency band, ¶ [0012].

 
Allowable Subject Matter
Claims 14, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant respectfully argues on page 7 of the remarks that Shi does not teach repetitive transmission in the frequency domain on any individual subframe.  
However, Examiner respectfully disagree with the Applicant.  Shi does teach repetitive transmission in the frequency domain on any individual subframe (Fig. 6 and ¶ [0134] shows that SS1 coverage level 1 is repeatedly transmitted on Narrowband 1 and different frequency narrow band 2. Thus, individual subframe such SS1 coverage level is transmitted repeatedly in frequency domain). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473